DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 1-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention I and Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/11/2022.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rouady (US 2016/0366464), hereinafter referred to as Rouady, in view of Thompson (US 2019/0076741), hereinafter referred to as Thompson.

7.	Regarding claim 28, Rouady discloses a system for interactive video content, comprising: a user device communicatively coupled to one or more video provider servers and at least one of one or more third-party service providers or one or more third-party content providers, wherein the user device is configured to:  receive a video program stream from a content provider server of the one or more content provider servers, the video program stream including one or more time stamps (fig. 4-5, paragraphs 59-62 wherein console device receives timestamped streamed content from the streaming server); 
display the video program stream received from the content provider server, the video program stream including an on-screen tracking overlay (fig. 4-5, paragraph 62 wherein the studio control console application associates the overlay elements with metadata in the video stream); 
display an on-screen tracking overlay selector in response to a user selection of a portion of the on-screen tracking overlay, the on-screen tracking overlay selector including one or more selectable buttons (fig. 4-5, paragraph 63 wherein when viewers interact with the overlay elements and/or the streaming video, the console application receives information about such interactions); 
and extract video program data using an application program interface, the video program data including one or more time stamps, the one or more selectable buttons associated with the extracted video program data from the video program data (fig. 9, paragraph 74 wherein overlay element provides buttons for the viewer to select their choice for responding to the poll).
However Rouady is silent in regards to disclosing display one or more overlays over the video program stream in response to a user selection of at least one of the one or more selectable buttons, the one or more overlays generated using the extracted video program data from the application program interface and the one or more time stamps of the video program
Thompson discloses display one or more overlays over the video program stream in response to a user selection of at least one of the one or more selectable buttons, the one or more overlays generated using the extracted video program data from the application program interface and the one or more time stamps of the video program (fig. 24-25, paragraph 271 wherein the graphical user interface may be presented in response to selection of the triangular visual indicator by the user).  Thompson (paragraph 270) provides motivation to combine the references wherein video content is presented on a client device, and wherein multiple visual indicators are overlaid on the video content for athletes present on a fantasy roster of a user.  All of the elements are known.  Combining the references would yield the instant claims wherein received video content is overlaid with selectable visual indicators on a user display device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 29, Thompson discloses the system of Claim 28, wherein the one or more overlays include one or more player indicators, wherein the one or more player indicators appear over one or more players of the video program stream (fig. 24-25, paragraph 271 wherein fantasy statistics (number of points in this game, and projected points for the game) for the player (Andrew Luck in this example) associated with the visual indicator).

9.	Regarding claim 30, Thompson discloses the system of Claim 29, wherein the one or more player indicators include at least one of: a name of a player of the one or more players, a team number of a player of the one or more players, or a statistic for a player of the one or more players (fig. 24-25, paragraph 271 wherein fantasy statistics (number of points in this game, and projected points for the game) for the player (Andrew Luck in this example) associated with the visual indicator).

10.	Regarding claim 31, Rouady discloses a method for interactive video content, comprising: generating a video program stream with one or more time stamps (fig. 4-5, paragraphs 59-62 wherein console device receives timestamped streamed content from the streaming server); 
extracting real-time data from the video program stream (fig. 1-3, paragraph 12 wherein system receives and display a video stream, receive the overlay data separately from the video stream, display the graphic overlay elements specified by the overlay data at the specified times in association with the video stream); 
pairing the extracted real-time data from the video program stream with one or more associated time stamps (fig. 1-3, paragraph 12 wherein system receives and display a video stream, receive the overlay data separately from the video stream, display the graphic overlay elements specified by the overlay data at the specified times in association with the video stream); 
receiving the video program stream with the one or more time stamps (fig. 4-5, paragraphs 59-62 wherein console device receives timestamped streamed content from the streaming server); 
receiving the extracted real-time data from the video program stream from a third party provider (fig. 4-5, paragraphs 59-62 and 90 wherein console device receives timestamped streamed content from the streaming server); 
reading the one or more time stamps of the video program stream (fig. 4-5, paragraphs 59-62 wherein console device receives timestamped streamed content from the streaming server); 
pairing the one or more time stamps of the video program stream with the extracted real-time data from the video program stream to generate extracted, time-stamped data (fig. 4-5, paragraph 62 wherein the studio control console application associates the overlay elements with metadata in the video stream); 
displaying the video program stream with an on-screen tracking overlay (fig. 4-5, paragraph 63 wherein when viewers interact with the overlay elements and/or the streaming video, the console application receives information about such interactions);
and displaying an on-screen tracking overlay selector in response to a user selection of a portion of the on-screen tracking overlay, the on-screen tracking overlay selector including one or more selectable buttons, the one or more selectable buttons associated with the extracted, time-stamped data (fig. 9, paragraph 74 wherein overlay element provides buttons for the viewer to select their choice for responding to the poll).
However Rouady is silent in regards to disclosing displaying one or more overlays over the video program stream in response to a user selection of at least one of the one or more selectable buttons.
Thompson discloses displaying one or more overlays over the video program stream in response to a user selection of at least one of the one or more selectable buttons (fig. 24-25, paragraph 271 wherein the graphical user interface may be presented in response to selection of the triangular visual indicator by the user).  Thompson (paragraph 270) provides motivation to combine the references wherein video content is presented on a client device, and wherein multiple visual indicators are overlaid on the video content for athletes present on a fantasy roster of a user.  All of the elements are known.  Combining the references would yield the instant claims wherein received video content is overlaid with selectable visual indicators on a user display device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11.	Regarding claim 32, Rouady discloses the method of Claim 31, further comprising:  positioning the one or more overlays over the video program stream based on the extracted, time-stamped data (fig. 4-5, paragraphs 59-62 wherein console device receives timestamped streamed content from the streaming server).

12.	Regarding claim 33, Thompson discloses the method of Claim 31, wherein the one or more overlays include one or more player indicators, wherein the one or more player indicators appear over one or more players of the video program stream (fig. 24-25, paragraph 271 wherein fantasy statistics (number of points in this game, and projected points for the game) for the player (Andrew Luck in this example) associated with the visual indicator).

13.	Regarding claim 34, Thompson discloses the method of Claim 33, wherein the one or more player indicators include at least one of: a name of a player of the one or more players, a team number of a player of the one or more players, or a statistic for a player of the one or more players (fig. 24-25, paragraph 271 wherein fantasy statistics (number of points in this game, and projected points for the game) for the player (Andrew Luck in this example) associated with the visual indicator).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jain (US 2010/0319043) discloses interactive television architecture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424